Citation Nr: 9936066	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  94-46 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested 
by joint stiffness and pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1964 to 
April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied the 
above claim.

By memorandum dated in June 1997, the Vice Chairman of the 
Board ruled favorably on the Board's own motion to advance 
this case on the docket because of administrative error that 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (1999).

In August 1997 and March 1998, the Board remanded this case 
for additional evidentiary development.  The RO has 
substantially complied with the Board's Remand instructions, 
and the case is ready for appellate review.


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran 
currently has an ascertainable medical disorder to account 
for his complaints of joint stiffness and pain. 

2.  The veteran's claim for service connection is not 
plausible.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for a disability manifested by joint 
stiffness and pain, and there is no statutory duty to assist 
him in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In September 1993, the veteran filed a claim for service 
connection for joint stiffness (hands, wrists, shoulders, 
hips, and knees), which he indicated began in May or June 
1986.  He stated that the stiffness in his hands was first 
identified in 1976 and had since progressed.  He stated that 
his shoulders and knees were less affected until recently.  
He now experienced increasing stiffness in the mornings, and 
he stated that it took him longer each day to "work out this 
arthritic condition."  The veteran also indicated that he 
was given large doses of sulfa drugs for an extended period 
of time in 1979 due to urinary tract infections.  He stated 
that he also developed an allergy to Trimethoprim and 
experienced soreness in the joints of the hands, arms, and 
shoulders.  He stated that although this initially improved, 
it returned in 1986, and had "expanded" to his hips and 
knees. 

On a report of medical history completed in 1974, the veteran 
reported having muscle pain and arthralgias in the hips and 
fingers.  His service medical records showed that he was 
treated for complaints of aching in the left arm and shoulder 
of three days' duration in October 1979.  It was noted that 
there was tenderness to touch and decreased range of motion.  
The examiner's impression was probable pulled muscle.  In 
December 1979, the veteran was treated for a complaint of 
allergic dermatitis.  The diagnostic impression was 
urticaria.  In July 1981, it was noted that he had had a 
questionable allergic reaction to medication.  He had broken 
out with urticaria 36 hours earlier.  He also reported having 
had an allergic reaction to Bactrim over a year earlier.  The 
examiner stated that the allergic component "for sure" was 
now Trimethoprim.  

On reports of medical history completed in 1981, 1983, and 
1984, the veteran indicated that he had painful joints.  The 
1984 report noted that he was currently taking Septra, which 
made his finger joints painful as a side effect.  It was also 
noted that he had had joint pain when taking Bactrim, which 
had resolved when the medication was discontinued.

In June 1986, the veteran complained of pain in the proximal 
interphalangeal joints of the hands of one year's duration.  
He stated that his hands seemed stiff and swollen.  He 
reported that he had also had similar, but relatively 
intermittent, pain in the right shoulder and elbow.  Physical 
examination showed no joint deformity or crepitus.  There was 
positive Tinel's sign and positive Phalen's sign, both mild, 
on the right extremity.  The left was not tested.  The 
examiner's impression was rule-out carpal tunnel syndrome or 
osteoarthritis.  During a follow-up visit in July 1986, the 
veteran indicated that there had been steady improvement in 
his symptoms despite using very little aspirin.  He recalled 
having used Septra for approximately two years for a very 
stubborn prostatitis, and he wondered if the joint pain could 
be a side effect of long-term use of that drug.  He had 
stopped using Septra in November or December 1985.  He stated 
that the problem with his elbow and hands arose during that 
treatment.  The examiner indicated that x-rays showed no 
degenerative changes in the proximal interphalangeal joints, 
and all labs were normal.  The examiner stated that 
peripheral neuritis is certainly a side effect of Septra.  
Although this may not be the cause, if all of the veteran's 
symptoms continued to decrease without treatment, then it 
must be considered whether the drug was the cause.  

The veteran did not seek further treatment for any joint pain 
or stiffness during the remaining nine years of service.  He 
did indicate on reports of medical history in 1987, 1988, 
1989, and 1992 that he had painful joints.  He also reported 
an allergy to Trimethoprim, indicating that this resulted in 
sore joints and hives.  During his retirement examination in 
August 1992, he indicated that his fingers, knees, and ankles 
were stiff and slightly painful upon awakening.  He stated 
that this resolved with activity throughout the day. 

The veteran underwent a VA physical examination in December 
1993.  He reported occasional stiffness in his hands.  
Physical examination showed no abnormalities.

During his personal hearing in October 1994, the veteran 
testified that he had taken large doses of medication for 
urinary tract infections.  He stated that he developed an 
allergic reaction, during which his hands and knees were 
swollen and painful.  He stated that he "got over the 
reaction," and the swelling and pain went away in the knees, 
but not the hands.  He continued to have stiffness of the 
hands that had continued since separation from service.  He 
indicated that he had asked the doctors during service about 
these symptoms, but had not received a satisfactory response.  
He stated that the residuals were limited to the hands.

The veteran underwent another VA physical examination in 
November 1994.  He reported developing an allergic reaction 
to Trimethoprim in about 1975 and stated that since that time 
he had had constant stiffness and swelling of the hands with 
soreness of the interphalangeal joints.  Examination showed 
that the veteran's hands were swollen, more marked on the 
right than the left.  He could make a fist without any 
difficulty.  Hand grasp and finger dexterity appeared normal.  
There were no functional defects.  Although the examiner 
diagnosed degenerative arthritis of both hands, the x-rays 
were normal.  There was no evidence of fracture, dislocation, 
arthritic changes, soft tissue swelling, or calcifications.

The veteran's VA outpatient treatment records for January 
1996 and reports of VA physical examinations conducted in 
March 1996 showed no complaints concerning joint stiffness or 
pain.

In June 1998, the veteran underwent another VA physical 
examination.  The examiner reviewed the claims file and the 
clinical records prior to the examination.  It was noted that 
the veteran had had a longstanding urinary tract infection in 
the mid 1980s for which he took sulfa and Trimethoprim for 
several months.  The veteran stated that he had had an 
allergic reaction.  He complained of swelling of the hands, 
and he also reported bilateral hip and knee pain.  He denied 
any other joint problems.  He stated that the pain in his 
hips began over the prior two years, and the knee pain had 
developed three years earlier.  As for his hands, he 
indicated that his pain level was a four on a scale of one to 
ten, and he stated that this had been ongoing since 1978.  He 
indicated that he occasionally had flare-ups 4-5 times per 
year that lasted 2-3 weeks.  

The physical examination showed an obvious slight decrease in 
flexion of the hips and the knees, with the left worse than 
the right.  However, there was no conclusive evidence of a 
disability of the hips or knees.  Examination of the hands 
showed that the veteran could approximate the tips of the 
fingers with the thumb and with the median transverse fold of 
the palm without any difficulty in both hands.  The examiner 
concluded that it was unlikely that any disability the 
veteran had of the hands and feet was related to his 
antibiotic reaction in the late 1970s and early 1980s.  X-
rays of the hands, knees, and hips were normal.

In a July 1998 statement, the veteran indicated that the 
swelling and stiffness of his hands had continued in varying 
degrees since 1983.  He stated that it reduced his functional 
abilities, including manual dexterity.  He indicated that he 
had not received any medical treatment for this condition 
since service, other than the three VA examinations. 


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.  Section 3.303(b) 
provides an alternative method of demonstrating entitlement 
to service connection.  Rose v. West, 11 Vet. App. 169, 171-
172 (citing Savage, 10 Vet. App. at 495-6 (section 3.303(b) 
is provision that veteran "may utilize" because it provides 
"a substitute way" of proving service connection)).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for arthritis 
may be established based on a legal "presumption" by 
showing that it was manifested to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307 and 3.309 (1999).

The evidence does not warrant direct or presumptive service 
connection for a disability manifested by joint stiffness and 
pain.  The medical evidence does not show diagnosis of an 
ascertainable medical disorder to account for the veteran's 
complaints.  Although he has complained of stiffness and pain 
in various joints during service and since, no disease has 
ever been found in any joint.  The veteran's complaints are 
symptoms only and do not constitute a diagnosed medical 
disorder.  Although the inservice complaints were potentially 
a reaction to medications he was taking, there is no 
indication in the medical evidence that the allergic reaction 
resulted in a chronic medical disorder, as opposed to an 
acute reaction.  In fact, the veteran indicated during 
service that his joint problems resolved with discontinuance 
of medication.

The only diagnosis that has been given was degenerative 
arthritis of the hands upon VA examination in 1994.  This 
diagnosis was not rendered within a year of the veteran's 
retirement from service; it was rendered approximately 19 
months after service.  Moreover, that diagnosis does not 
establish the existence of a current disability.  The 
diagnosis was based strictly on the veteran's complaints of 
joint pain and stiffness (i.e., complaints ordinarily 
representative of an arthritic process).  However, x-rays in 
1994 and 1998 showed no arthritic changes in the hands.

There must be a current, ascertainable medical disorder of 
any of the joints the veteran has referenced in order to 
warrant service connection.  Since the medical evidence does 
not show a current disability to account for the veteran's 
complaints of joint stiffness and pain, his claim for service 
connection is not well grounded.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza, 7 Vet. 
App. at 505; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

The veteran has testified and indicated in statements to the 
RO that he has experienced chronic joint pain and stiffness, 
particularly in the hands, since service when he allegedly 
experienced an allergic reaction to medication.  He is 
certainly competent to report experiencing such symptoms.  
Even accepting his complaints as representative of continuity 
of symptomatology, there is no competent medical opinion of 
record showing that he currently has any diagnosed disorders 
of the joints of which he has complained (i.e., hands, knees, 
or hips).  Cf. Savage, 10 Vet. App. at 497.  

The only evidence linking the claimed joint disorders to the 
veteran's period of service consists of his current 
statements.  Even accepting his statements as true, he cannot 
meet his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board's 1997 and 1998 Remands instructed the RO to 
provide the veteran a VA examination and obtain medical 
opinions as to (a) whether the veteran currently has a 
disability manifested by joint stiffness and pain, and (b) 
whether it is at least as likely as not that any current 
disability is related to any disease or injury during 
service, including the veteran's complaints of joint pain and 
use of medications for urinary tract infections and/or 
prostatitis.  A Board remand confers upon the appellant the 
right to compliance with the Remand orders, and VA has a duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The veteran's 
representative has argued that this case must be returned to 
the RO because the opinions provided in the 1998 examination 
report do not adequately address the Board's questions.

In accordance with the Remands, the veteran underwent VA 
examination in June 1998, as discussed above.  The examiner 
stated that "there was no conclusive evidence of disability 
of the hips or of the knees," and "it is unlikely that the 
disability related to [the veteran's] hands and feet are 
related to his antibiotic reaction in the late 1970's and 
early 1980's."  The Board reads these statements in the 
context of the entire examination report, in which the 
veteran reported to the examiner that joint pain occurred 
when he used certain medications in service.  In other words, 
joint pain is the antibiotic reaction to which the examiner 
referred.  In assessing that it is unlikely that any 
disability of the hands resulted from antibiotic reaction in 
service, the examiner's opinion encompassed the joint pain 
reported by the veteran to have been the antibiotic reaction.

In addition to finding the examination report fully 
responsive to the remand, there is yet another reason not to 
remand the case again.  Because the veteran has not submitted 
a well-grounded claim, the statutory duty to assist was not 
triggered, and thus there can be no duty to assist 
violations.  See 38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997) (under § 5107(a), 
Secretary has duty to assist only claimants who establish 
well-grounded claim).  Until he establishes a well-grounded 
claim, VA has no duty to assist him in developing facts 
pertinent to the claim, including providing him additional 
medical examinations at VA expense.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will 
be authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).  The Board's Remands were erroneous to 
the extent that they implicitly concluded that the veteran's 
claim was well grounded and requested medical opinions 
concerning the etiology of any current joint disorders.  Any 
failure of the RO to comply with the terms of the Board's 
Remands is not prejudicial to the veteran given the lack of a 
well-grounded claim.  See Morton; see also Roberts v. West, 
No. 97-1993 (U.S. Vet. App. November 19, 1999).  

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
veteran indicated that the only treatment he has received for 
his joint stiffness and pain since his retirement from 
service was the three VA physical examinations.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claim is plausible, the 
claim for service connection must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78.


ORDER

Entitlement to service connection for a disability manifested 
by joint stiffness and pain is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

